Citation Nr: 0824747	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  04-33 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a prostate biopsy performed by a Department of 
Veterans Affairs medical facility in February 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in New Orleans, Louisiana, which denied the veteran 
compensation under 38 U.S.C.A. § 1151 for acute prostatitis.   

In June 2005, the Board granted the veteran's motion for 
advancement of his claim on the Board's docket.  In July 
2005, the appeal was remanded by the Board for further 
development.  The Board denied the veteran's claim in January 
2006.  The veteran filed a timely appeal to the Court of 
Appeals for Veterans Claims, which remanded the claim to the 
Board by order dated in April 2007.  Under the terms of the 
order, the Board sought further development, and at the 
request of the veteran, remanded the claim in February 2008.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
proximate cause of the postoperative residuals of a prostate 
biopsy, to include acute prostatitis and E. coli, was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment in February 2003.

2.  The competent medical evidence establishes that the 
proximate cause of a veteran's additional disability was 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a prostate biopsy, to 
include acute prostatitis and E. coli, claimed to be caused 
by hospitalization, or medical or surgical treatment provided 
by the VA, are not met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2003, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159(b) (2007).  Specifically, the AOJ notified 
the veteran of information and evidence necessary to 
substantiate the claim for benefits under 38 U.S.C.A. § 1151.  
This notice included information and evidence that VA would 
seek to provide and that which the veteran was expected to 
provide.  The veteran was adequately notified.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records 
referable to the 2003 biopsy and subsequent treatment have 
been secured.  The veteran has been medically evaluated and 
medical opinions have been sought in conjunction with his 
claim.  The duty to assist has been fulfilled.

Entitlement to Compensation under 38 U.S.C.A. § 1151

The veteran seeks compensation for residuals of a prostate 
biopsy performed by a Department of Veterans Affairs medical 
facility in February 2003.  Such compensation is governed 
under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2007), which 
states that benefits shall be awarded for a qualifying 
additional disability as caused by improper VA treatment.  

For purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility.  In determining whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care or 
medical or surgical treatment upon which the claim is based 
to the veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).

Referable to causation, the evidence must show that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  In other words, 
merely showing that a veteran received care or treatment and 
that the veteran has an additional disability does not 
establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

Medical evidence of record confirms that on February 4, 2003, 
the veteran underwent a prostate biopsy at a VA medical 
center, which was positive for adenocarcinoma of the 
prostate.  Within two days thereafter, the veteran was 
hospitalized at a private facility for a fever and other 
symptoms of prostatitis.  He was also found positive for E. 
coli bacteria, and was placed on antibiotics.

In a March 2004 statement, the private physician who treated 
the veteran's infection stated that the infection and any 
"temporary disability he had as a result of this bacteremia 
is felt to be directly related to his prostate biopsy."  
Similarly, a letter from an additional treating physician, 
dated in September 2005, confirmed treatment for the same due 
to the prostate biopsy.  The concurrent private treatment 
records confirm these statements.

The report of a genito-urinary examination conducted by the 
VA in August 2005 shows that the examiner reviewed the claims 
file.  He noted that the veteran had a history of undergoing 
an ultra-sound guided transrectal needle biopsy of the 
prostate in February 2003 at a VA medical center.  Within 24 
hours, he allegedly developed acute complications requiring 
hospitalization at a local community hospital with acute E. 
coli bacteremia/septicemia, for which he received intravenous 
antibiotic therapy.  Following the episode of E. coli 
secondary to the prostate biopsy, the veteran had been 
complaining about chronic low back pain and frequent urinary 
incontinence.  The examiner concluded that the E. coli 
septicemia was direct result of the transrectal biopsy.  

Based on this evidence, the veteran had qualifying additional 
disability under the terms of the governing statute and 
regulation.  Particularly, acute prostatitis and E. coli were 
not the result of the veteran's willful misconduct, and the 
medical opinions establish that the disability was caused by 
medical or surgical treatment in a Department facility.  The 
question, therefore, becomes whether there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical treatment. 

The standard by which the issue is judged is whether VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider.  In this case, the 
August 2005 VA opinion noted that the infection might have 
been prevented by better precautionary measures such as pre-
procedural antibiotic prophylaxis; however, he was "unable 
to state with certainty whether the prostate biopsy procedure 
involves malpractice, incompetence, negligence, etc."

The Board sought further clarification on this issue in the 
form of an expert medical opinion.  In October 2007, the 
Chief of Urology of a different VA medical center reviewed 
the file and concluded that it was unclear whether the 
veteran had any residual symptoms from the biopsy.  He 
further explained that if so, it did not appear to be the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.  He 
specifically noted that infection is a known complication, 
and the veteran acknowledged as much in his signed informed 
consent form.  Thus, there has been no showing of negligence 
or similar fault on the part of VA.

Referable to the issue of informed consent, the authorization 
form which the veteran signed prior to the surgery indicated 
that the risks included "infection, urinary retention, 
chills, fever, blood in urine, semen, or stool."  The 
veteran now contends that he was rushed into signing the form 
and did not understand what types of complications may arise 
from the procedure.  However, in addition to the signed 
authorization, VA outpatient clinical records from February 
4, 2003 are of record and note that prior to the veteran's 
surgical procedure, he was instructed specifically of the 
TRUS biopsy procedure and the care following the procedure.  
It was noted that the veteran expressed willingness to learn, 
and preferred print media and one-on-one discussion.  The 
veteran was given the Prostate Ultrasound and Biopsy handout.  
The veteran was able to verbalize understanding. 

The Board finds that on the basis of the signed authorization 
form, which clearly outlined the possible complications, and 
given the veteran's understanding of the procedure noted in 
the outpatient clinical record, VA health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Adequate informed consent was received prior to the 
procedure being performed. 

The sole avenue left to explore is whether the proximate 
cause of the veteran's additional disability was an event not 
reasonably foreseeable.  On that note, the August 2005 VA 
opinion concluded that infection, including bacteremia and 
septicemia, is an occasional, acceptable complication of 
prostate biopsy.  The October 2007 expert opinion further 
clarified that recent studies show that 2 percent of patients 
will go on to develop a febrile urinary tract infection, 
bacteremia, or acute prostatitis and require additional 
hospitalization.  Accordingly, infection and prostatitis were 
reasonably foreseeable events.

In sum, the competent medical evidence does not show that the 
proximate cause of the postoperative residuals of the 
veteran's February 2003 prostate biopsy was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment.  Nor was it an event not reasonably 
foreseeable.  As such, the preponderance of the evidence is 
found to be against the veteran's claim; therefore, the 
benefit of the doubt provision does not apply.  The claim 
must be denied.


ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for a 
residuals of a prostate biopsy, to include acute prostatitis 
and E. coli, claimed to be caused by hospitalization or 
medical or surgical treatment provided by the VA, is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


